03 )(0D-O?>
DwfiLD KM Ibushu
Tdar- CID No, 16^551
   >-s"




DkLHRRT, Terns     iqoZcl
March a, <2DJ5

 ftfiR Ac&srm, CLeM of TUB. CourT oT CftltfiiMftL ftfPEftb
 PfisT G^ice Box 123Q8.
 Capital station
 flasTrw,T£Xfts 78*7if

 Re: DbwRLl) RRY HausTflM V. THE TEXR5 BoaRD of PrR#>^flWDfRRALE
 WUMBeft f- 2000-1102- E VIHc 9.

Dew sir


   on D&zepAdeR \8y ROW, I RscBive notice tu*t vjoir office
 $Ecei\Je TMe Record <from Tm District Clew afDmTm /Wfy
TEXAS, I^A REQJUESTXIM6 T& klvtoWlf"T}-l£ GouflfT HALI6" Mft0£ ftlUU $UlTN£
atst TUb UaxT of Hr&erz C.O&PWS ii.on.. Applicator

                                          RespsctftiUy,

                                              IWtCH 3, M$

          mwm